___________

                           No. 95-2119
                           ___________

Rickey Hughey,                   *
                                 *
          Appellant,             *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
Columbia County Sheriff's        *   Western District of Arkansas.
Department; 13th Judicial Drug   *
Task Force; Johnny Hayes,        *   [UNPUBLISHED]
                                 *
          Appellees.             *


                           ___________

                  Submitted:   January 12, 1996

                       Filed: January 18, 1996
                            ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Rickey Hughey appeals the district court's1 dismissal in part
and grant of summary judgment in part to defendants in his 42
U.S.C. § 1983 action. Having carefully reviewed the entire record
and the parties' submissions, we conclude that an extensive
discussion is not warranted. Accordingly, we affirm. See 8th Cir.
R. 47B.




      1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by the consent of the parties
pursuant to 28 U.S.C. § 636(c).
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-